DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/CN2018/075916 filed 02/09/2018, which claims the benefit of the priority of People’s Republic of China Patent Application No. CN 201810106009.9 filed 02/02/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 10/05/2020 has been considered by the examiner.

Claim Status
Claims 1-9 and 11-18 are being examined on the merits in this office action

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 4, and 12-15 recite the limitation "…danoprevir or a pharmaceutically acceptable salt..." at claim 2, line 2; claim 4, line 2; claim 12, line 3; claim 13, line 2; claim 14, line 4; and claim 15, line 5. Claims 2, 4, 12, and 14 depend on independent claim 1 which does not recite “danoprevir”. In addition, claims 2 and 13-15 recite the mass ratio of danoprevir without reciting danoprevir in the parent claim. Each of claims 13 and 15 depend on claim 3 which does not recite “danoprevir”. Thus, there is insufficient antecedent basis for this limitation in the rejected claims.
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In addition, claims 14-15 recite “administration dosages…twice per day”.  This is ambiguous for a claim to a pharmaceutical formulation, because it is unclear if the claimed pharmaceutical formulation of claim 14, for example, is required to comprise 100 mg or 200 mg of danoprevir.
Regarding claim 18, the phrase "a method of treating…said method comprises applying the kit…” renders the claim ambiguous because it would seem that applying the kit to a subject would not administer the drugs contained in the kit. According to the Merriam-Webster dictionary, the definition of apply is “to lay or spread on”.  A kit is understood to be a container, 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. in (Journal of Gastroenterology and Hepatology 33 (2018) 1507–1510)1 in view of Zhong et al. (Bioorganic & Medicinal Chemistry Letters 26 (2016), 4508-4512) and WO 2016141890 (hereinafter “the ‘890 publication”).
Kao discloses a twelve week ravidasvir study for the treatment of HCV (abstract). Kao further disclose that all the patients received an oral dose combination of ravidasvir (RDV) of 200mg tablets once daily (page 1508, left column, last paragraph, line 1-4). The examiner is 
Kao does not explicitly disclose the salts of the compounds. 
Zhong teaches ravidasvir as a potent pan-genotypic HCVNS5A inhibitor (title). Zhong further discloses that effective HCV therapies involve oral combinations regimens of compounds including ritonavir (page 4508, right column, and line 1-18). Zhong discloses that the compounds were the corresponding salts as an amorphous form (page 4511 (description of Table 3). Zhong further discloses that the all-oral combination regimens demonstrated high cure rates in patients with HCV infection with as short as eight to twelve weeks of treatment (page 4508, left column, line 11-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kao and prepare a composition that further comprises ritonavir and danoprevir or their acceptable salts because Zhong discloses that combination treatments were effective for the treatment of HCV. A skilled artisan would therefore have been motivated and would have had a reasonable expectation of success in preparing such a composition because Zhong discloses that the all-oral combination regimens demonstrated high cure rates in patients with HCV infection with as short as eight to twelve weeks of treatment. In addition, a skilled artisan would have had a reasonable expectation of success because Zhong discloses that an oral composition that comprises a combination of NS5A inhibitors and NS3/4A protease 
Regarding claim 2, Kao discloses that all patients received RDV 200 mg once daily plus ritonavir-boosted danoprevir (DNVr) 100 mg twice daily (abstract and page 1508, left column, last paragraph, line 1-4). This reads on the mass ratio of 1:1 since RDV was administered once at 200 mg and DNVr was administered twice a day at 100 mg.
Regarding claim 3, Kao discloses that the patients were administered RDV and ritonavir-boosted danoprevir (DNVr) (abstract and page 1508, left column, last paragraph, line 1-4).
Regarding claim 4 and 5, Kao discloses that all patients received RDV 200 mg once daily plus ritonavir-boosted danoprevir (DNVr) 100 mg twice daily (abstract and page 1508, left column, last paragraph, line 1-4). This reads on separate administration.
Regarding claim 6, 7, and 16, Kao discloses the pharmaceutical composition in form of a tablet was administered (abstract and page 1508, left column, last paragraph, line 1-4). In addition, the ‘890 publication discloses compounds for the treatment of hepatitis C formulated in form of a tablet with a coating and comprising carriers such as mannitol (page 34, 3rd paragraph line 1-4 and 5th paragraph, line 11-13).
 Regarding claim 8 and 9, ‘890 teaches hepatitis C compounds and further teaches combination therapy with compounds such as ravidasvir and ritonavir (page 33, 4th paragraph, line 1-9). ‘890 further teaches a kit where the kit of parts for combined administration, wherein the compound disclosed in the present invention and the combination partner can be 
Regarding claim 11, Kao discloses that the RDV was for the treatment of hepatitis C (abstract).
Regarding claim 12, Zhong discloses that the compounds were the corresponding salts as an amorphous form (page 4511 (description of Table 3).
Regarding claim 13-15, Kao discloses that all patients received RDV 200 mg once daily plus ritonavir-boosted danoprevir (DNVr) 100 mg twice daily (abstract and page 1508, left column, last paragraph, line 1-4). This reads on the mass ratio of 1:1 since RDV was administered once at 200 mg and DNVr was administered twice a day at 100 mg. It would therefore be obvious for a skilled artisan to administer the composition separately at a rate of 1:1:1.
Regarding claim 17, Kao discloses that all patients received RDV 200 mg once daily plus ritonavir-boosted danoprevir (DNVr) 100 mg twice daily (abstract and page 1508, left column, last paragraph, line 1-4). This reads on the mass ratio of 1:1 since RDV was administered once at 200 mg and DNVr was administered twice a day at 100 mg. It would therefore be obvious for a skilled artisan to administer the composition separately at a rate of 200mg and 100 mg of ritonavir and danoprevir given that prior art teaches administration of RDV and ritonavir boosted danoprevir.
Regarding claim 18, Kao discloses that the RDV was for the treatment of hepatitis C (abstract). In addition, ‘890 teaches a kit where the kit of parts for combined administration, .

Claims 1, 3-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Esmat et al. in (Journal of Hepatology 2018 vol. 68 j 53–62)2 in view of Zhong et al. (Bioorganic & Medicinal Chemistry Letters 26 (2016), 4508-4512), Nakamoto et al. in (World J Gastroenterol. 2014 Mar 21; 20(11): 2902–2912) and Zhaojin et al. (Chin. Med. Biotechnol. February 2017 Vol. 12:1) (cited in IDS – 10/05/2020).

Esmat teaches using ravidasvir (RDV) to treat chronic hepatitis C (Title). Esmat further teaches that the treatment of HCV involved combination of RDV and sofosbuvir (SOF) (page 54, left column, line 3-6). Esmat further teaches that the patients received 200mg RDV tablets (page 54, right column, “interventions” section, and line 1). Examiner notes that a tablet reads on a pharmaceutical composition and therefore the limitations of claim 1 are met. Esmat further discloses that NS3-NS4 protease inhibitors in combination with SOF or NS5A inhibitors have also proved very effective in treatment of HCV-G4 (page 60, right column, line 12-14).
Esmat does not teach ravidasvir in combination with danoprevir.
Zhaojin discloses that drugs such as NS3/4A protease inhibitors (such as danoprevir (page 3)) and NS5A inhibitors (such as ravidasvir (page 6, last paragraph)) are the main drugs for 
In addition, Zhong teaches ravidasvir as a potent pan-genotypic HCVNS5A inhibitor (title). Zhong further discloses that effective HCV therapies involve oral combinations regimens of compounds including ritonavir (page 4508, right column, and line 1-18). Zhong discloses that the compounds were the corresponding salts as an amorphous form (page 4511 (description of Table 3). Zhong teaches oral combinations such as Zepatier™, a once-daily tablet that combines elbasvir (HCV NS5A inhibitor, 50 mg/tablet) and grazoprevir (HCV NS3/4A protease inhibitor, 100 mg/tablet), was approved for the treatment of patients with HCV.  Zhong further discloses that the all-oral combination regimens demonstrated high cure rates in patients with HCV infection with as short as eight to twelve weeks of treatment (page 4508, left column, line 11-14).
It is therefore clear that oral combinations of NS5A inhibitors and NS3/4A protease inhibitor have been known to be effective in the treatment of HCV. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Esmat and prepare a composition that further comprises ritonavir and danoprevir or their acceptable salts because Zhong teaches that effective HCV therapies involve oral combinations regimens of compounds including ritonavir. A skilled artisan would therefore have been motivated and would have had a reasonable expectation of success in preparing such a composition for the treatment of HCV because Zhong discloses that an oral composition that comprises a combination of NS5A inhibitors and NS3/4A protease inhibitor was approved and effective in the treatment of HCV. In addition, Nakamoto discloses that HCV NS5A 
Regarding claims 3-5, Zhong teaches a composition such as Viekira Pak® is composed of co-formulated ombitasvir (HCV NS5A inhibitor, 12.5 mg/tablet), paritaprevir (HCV NS3/4A protease inhibitor, 75 mg/tablet) and ritonavir (CYP3A inhibitor, 50 mg/tablet) (two tablets and once daily) (page 4508, right column, line 1-3). Zhang therefore teaches a composition that comprises an NS5A inhibitor, an NS3/4A protease inhibitor, and ritonavir. It would be obvious for a skilled artisan to similarly prepare a composition that comprises an NS5A inhibitor, such as the instant ravidasvir, a NS3/4A protease inhibitor such as danoprevir, and ritonavir. Zhong further teaches the components of the composition in different tablets which reads on them being separate. The disclosure therefore render obvious the instant claims 3-5.
Regarding claims 11, Esmat teaches that the composition comprising ravidasvir for the treatment of hepatitis C (title and abstract).
Regarding claim 12, Zhong discloses that the compounds were the corresponding salts as an amorphous form (page 4511 (description of Table 3).

Conclusion
Claims 1-9, and 11-18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that Kao et al. was first published online on January 18, 2018.  Thus, Kao et al. antedates Applicants’ foreign priority claim to CN 201810106009.9, which was filed on February 2, 2018.
        2 Esmat et al. was available online on September 19, 2017.